Fi|| in this information to identify your case:

Debtor 1 Brandv Jo Wolf
First Name M'ddie Name Last Name

Debtor 2
(Spouse, if i”l|ing) First Name Middie Name Last Name

 

United States Bankruptcy Court for ihe: DlSTR|CT OF NEW MEX|CC

gfa::°r;:anr;\ber ij Check if this is an

amended filing

 

 

 

thcia| Form 108
Statement of intention for individuals Filing Under Chapter 7 12115

li you are an individual filing under chapter 7, you must fill out this form lf:
l creditors have claims secured by your property, or
l you have leased personal property and the lease has not explred.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).

List Your Creditors Who Hoid Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Credltors Who Hoid Claims Secured by Property (Official Form 1060),
fill in the information below.

identify the creditor and the property that is collateral What do you intend to do with the Did you claim the property
property that secures a debt? as exempt on Schedule C?

Creditor's Artesia Cred|t Un|on n Surrender the property, n No

name: [:] Retain the property and redeem it. [:| Yes

Description of 2015 Hyundal ve|°ster M Retain the property and enter into a

propeny Reaffirmatlon Agreement.

securing debt: |] Retain the properly and [explain]:

Creditor's Cast|e Renta|s n Surrender the property. n No

name1 ['_'] Retain the property and redeem it. |:| Yes

D€SCfip!iOn Of Househo|d goods and furnishings M Retain the_p'°pe"y and enter i"t° a

propeny Reafiin'natlon Agreement.

securing debt n Retain the property and [expiain]:

oriaaiso"§+'ii§@ 13'13164'17 B%%.Zm°#rii§n io%%?i§éiv§ua.§rii.§si§gdél?c’¢%.?,{él§ 15106113 Pa@@ 1 O‘° 2 pagei

DBbl°r 1 Brandy .lo Wolf Case number G|' kne\m)

List Your Unexplred Personal Property Leasee

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts end Unaxplred Leases (Ochlal Form 1066),
fill ln the information below. Do not list real estate leasee. Unexpired leases are leases that are still ln effect; the lease period has not
yet ended. You may assume an unexpired personal property lease ii the trustee does not assume lt. 11 U.$.C. § 365(p)(2).

 

Deecrlbe your unexpired personal property leases lMll this lease be assumed?
Lessors name: Century L|nk m N°

D°$¢fiption cl leased 2 year intemet contract - debtor will reject contract [_] Yes

property:

mn Below

Under penalty ol perjury. l declare that l have indicated my lnlention about any property of my estate that secures a debt and
personal property that is subject to an unexpired leaso.

 

 

 

X
Brandy Jo Woll. Deblor Slgnalure of Dsbtor 2
Date Date
MM l D l MM l 00 l YYYY
Olf¢ciel Form 108 Staternent oi intention for lndlvlduele Filing Under Chapter 7 page 2

Case 18-13164-]7 Doc 7 Filed 12/20/18 Entered 12/20/18 15:06:18 Page 2 of 2

 

